DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askar et al. (WO 2019/215288, IDS Reference) in view of Edge et al. (US 2019/0037338).
Regarding claim 1, Askar et al. disclose a method of wireless communication by a UE, comprising:
Receiving a reference signal in time slot, wherein the reference signal (Page 3 lines 6-10, signals comprising reference signals transmitted/received in slots of a subframe) spans a first frequency bandwidth (Figure 15, frequency bands between fc-B/2 and fc+B/2; Page 2 lines 27-29, physical resource grid comprising resource elements or logical channels to which physical channels and physical signals are mapped; Page 3 lines 7-9, resource grid comprises frame having a given bandwidth in the frequency domain);
Transmitting a signal in a second frequency bandwidth during the time slot (Figure 15, UE1 2021 during sub-band 2081 circle 4), wherein the second frequency bandwidth includes frequencies within the first frequency bandwidth (Figure 15, sub-band 2081 circle 4 is include in overall frequency bandwidth between fc-B/2 and fc+B/2); and
Processing the reference signal received in the first frequency bandwidth excluding the frequencies in the second frequency bandwidth (Figure 15, section 2101 reserved as DL sub-band excluding UL transmission; Claim 10, UE is configured to transmit to the base station using a first UL sub-band in the overlapping frequency band, the first UL sub-band selected such that a signal in the first DL sub-band is successfully received by the first UE).
Askar et al. do not specifically disclose the following limitations found in Edge et al.: a positioning reference signal (Edge et al., Paragraph 0004, position reference signal [PRS] having location-related information of a UE, the PRS being transmitted using an uplink carrier frequency; Paragraph 0029, transmission of PRS to support location of mobile devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Askar et al. with the teachings of Edge et al. in order to increase the quantity of location-related information for a UE (Edge et al., Paragraph 0004).
Regarding claim 2, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is received from a first base station and the signal transmitted in the second frequency bandwidth is transmitted to the first base station (Edge et al., Paragraphs 0028 and 0050, 0080 and figure 3, downlink transmission of PRS from gNB to UE [steps 301-303, 308-310] and uplink transmission from UE to gNB [steps 304-306, 312-314; Also see figure 4 and paragraph 0078).
Regarding claim 3, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is received from a first base station and the signal transmitted in the second frequency bandwidth is transmitted to a second base station (Edge et al., Paragraphs 0028 and 0050, 0080 and figure 3, downlink transmission of PRS from gNB to UE [steps 301-303, 308-310] and uplink transmission from UE to gNB [steps 304-306, 312-314; Also see figure 4 and paragraph 0078).
Regarding claim 4, Askar et al. in view of Edge et al. disclose receiving one or more radio resource control signals to configure the first frequency bandwidth and the second frequency bandwidth (Edge et al., Paragraphs 0047-0048, UE sends PRS resource allocation [bandwidth] request to BS using RRC; See figure 4 and corresponding paragraphs 0078-0081 for frequency bandwidth configuration for PRS transmission).
Regarding claim 6, Askar et al. in view of Edge et al. disclose wherein the first time slot is approximately between 1 and 6 milliseconds in duration (Edge et al., Figure 4).
Regarding claim 7, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is one of a plurality of positioning reference signals (Edge et al., Figure 4 and paragraphs 0078-0081, PRS positioning occasions), wherein each of the plurality of positioning reference signals have the same subcarrier spacing and cyclic prefix (Edge et al., Paragraph 0079, available bandwidth divided into uniformly spaced orthogonal subcarriers. Normal length cyclic prefix using 15 kHz spacing, subcarriers grouped into a group of 12).
Regarding claim 8, Askar et al. disclose a method of wireless communication by a UE, comprising:
Receiving a reference signal in a downlink resource bandwidth part (Page 3 lines 6-10, signals comprising reference signals transmitted/received in slots of a subframe; Figure 15, frequency bands between fc-B/2 and fc+B/2; Page 2 lines 27-29, physical resource grid comprising resource elements or logical channels to which physical channels and physical signals are mapped; Page 3 lines 7-9, resource grid comprises frame having a given bandwidth in the frequency domain);
Transmitting a signal in an uplink bandwidth part (Figure 15, UE1 2021 during sub-band 2081 circle 4), wherein the uplink resource bandwidth part overlaps at least a portion of the downlink bandwidth part (Figure 15, sub-band 2081 circle 4 is include in overall frequency bandwidth between fc-B/2 and fc+B/2); and
Processing the reference signal received in a portion of the downlink resource bandwidth part which does not overlap with the uplink resource bandwidth part (Figure 15, section 2101 reserved as DL sub-band excluding UL transmission; Claim 10, UE is configured to transmit to the base station using a first UL sub-band in the overlapping frequency band, the first UL sub-band selected such that a signal in the first DL sub-band is successfully received by the first UE).
Askar et al. do not specifically disclose the following limitations found in Edge et al.: a positioning reference signal (Edge et al., Paragraph 0004, position reference signal [PRS] having location-related information of a UE, the PRS being transmitted using an uplink carrier frequency; Paragraph 0029, transmission of PRS to support location of mobile devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Askar et al. with the teachings of Edge et al. in order to increase the quantity of location-related information for a UE (Edge et al., Paragraph 0004).
Regarding claim 9, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is received from a first base station and the signal in the uplink resource bandwidth part is transmitted to the first base station (Edge et al., Paragraphs 0028 and 0050, 0080 and figure 3, downlink transmission of PRS from gNB to UE [steps 301-303, 308-310] and uplink transmission from UE to gNB [steps 304-306, 312-314; Also see figure 4 and paragraph 0078).
Regarding claim 10, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is received from a first base station and the signal in the uplink resource bandwidth part is transmitted to a second base station (Edge et al., Paragraphs 0028 and 0050, 0080 and figure 3, downlink transmission of PRS from gNB to UE [steps 301-303, 308-310] and uplink transmission from UE to gNB [steps 304-306, 312-314; Also see figure 4 and paragraph 0078).
Regarding claim 11, Askar et al. in view of Edge et al. disclose receiving one or more radio resource control signals to configure the downlink resource bandwidth part and the uplink resource bandwidth part (Edge et al., Paragraphs 0047-0048, UE sends PRS resource allocation [bandwidth] request to BS using RRC; See figure 4 and corresponding paragraphs 0078-0081 for frequency bandwidth configuration for PRS transmission).
Regarding claim 12, Askar et al. in view of Edge et al. disclose receiving one or more downlink control information signals to configure the downlink resource bandwidth part and the uplink resource bandwidth part (Edge et al., Paragraphs 0047-0048, UE sends PRS resource allocation [bandwidth] request to BS using RRC; See figure 4 and corresponding paragraphs 0078-0081 for frequency bandwidth configuration for PRS transmission).
Regarding claim 15, Askar et al. in view of Edge et al. disclose wherein the positioning reference signal is one of a plurality of positioning reference signals received by the user equipment (Edge et al., Figure 4 and paragraphs 0078-0081, PRS positioning occasions), wherein each of the plurality of positioning reference signals have the same subcarrier spacing and cyclic prefix (Edge et al., Paragraph 0079, available bandwidth divided into uniformly spaced orthogonal subcarriers. Normal length cyclic prefix using 15 kHz spacing, subcarriers grouped into a group of 12).

Claim(s) 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askar et al. in view of Edge et al. as applied to claims 1 and 8 above, and further in view of Fischer et al. (US 2014/0171097).
Regarding claims 5 and 13, Askar et al. in view of Edge et al. disclose the claimed invention above as well as wherein the positioning reference signal is received in a first time slot (Edge et al., Paragraphs 0028 and 0050, 0080 and figure 3, downlink transmission of PRS from gNB to UE [steps 301-303, 308-310] and uplink transmission from UE to gNB [steps 304-306, 312-314; Also see figure 4 and paragraph 0078), but do not specifically disclose the following limitations found in Fischer et al.: wherein processing the positioning reference signal includes comparing the positioning reference signal received in the first time slot to a previous positioning reference signal received in a prior time slot (Fischer et al., Paragraph 0135, continuous/period PRS, and PRS compared to previous to determine difference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Askar et al. in view of Edge et al. with the teachings of Fischer et al. in order to improve positioning performance (Fischer et al., Paragraph 0133).
Regarding claim 14, Askar et al. in view of Edge et al. in view of Fischer et al. disclose wherein the first time slot is approximately between 1 and 6 milliseconds in duration (Edge et al., Figure 4).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askar et al. in view of Edge et al. as applied to claim 8 above, and further in view of Munier et al. (US 2022/0123879).
Regarding claim 16, Askar et al. in view of Edge et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Munier et al.: wherein the downlink resource bandwidth part comprises a disjoint set of frequency resources (Munier et al., Paragraph 0078, PRS transmitted in the downlink; Paragraph 0104, PRS region may include downlink signal, downlink channel; Paragraph 0082, PRS regions include PRBs non-contiguous in frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Askar et al. in view of Edge et al. with the teachings of Munier et al. in order to configure the PRS region (Munier et al., Paragraphs 0082-0083 and Abstract).

Claim(s) 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2017/0332340) in view of Edge et al.
Regarding claim 17, Noh et al. disclose a method for wireless communication by a base station, comprising:
Configuring a first positioning frequency layer for full duplex operation (Paragraphs 0031, 0091, 0093, eNB, UE position, full-duplex mode);
Configuring a second positioning frequency layer for half duplex operation (Paragraphs 0031, 0091, 0093, half-duplex mode);
Providing the first positioning frequency layer to a first mobile device (Paragraphs 0031, 0091, 0093, UE1 and UE2 in full duplex communication with the eNB); and
Providing the second positioning frequency layer to a second mobile device (Paragraphs 0031, 0091, 0093, UE1 and UE2 in half duplex communication with the eNB).
Noh et al. disclose UE positioning but do not specifically disclose the following limitations found in Edge et al.: a positioning reference signal (Edge et al., Paragraph 0004, position reference signal [PRS] having location-related information of a UE, the PRS being transmitted using an uplink carrier frequency; Paragraph 0029, transmission of PRS to support location of mobile devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noh et al. with the teachings of Edge et al. in order to increase the quantity of location-related information for a UE (Edge et al., Paragraph 0004).
Regarding claim 18, Noh et al. in view of Edge et al. disclose wherein the first positioning frequency layer and the second positioning frequency layer (Noh et al., Paragraphs 0031, 0091, 0093) comprises one or more positioning reference signal resource sets (Edge et al., Figure 4 and paragraphs 0078-0081, PRS positioning occasions) with each positioning reference signal resource sets comprising the same subcarrier spacing and cyclic prefix (Edge et al., Paragraph 0079, available bandwidth divided into uniformly spaced orthogonal subcarriers. Normal length cyclic prefix using 15 kHz spacing, subcarriers grouped into a group of 12).
Regarding claim 21, Noh et al. in view of Edge et al. disclose wherein providing the first positioning frequency layer to the first mobile device and providing the second positioning frequency layer to the second mobile device includes transmitting one or more radio resource control signals to the first mobile device and the second mobile device (Noh et al., Paragraph 0045, RRC layer for configuration and re-configuration).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. in view of Edge et al. as applied to claim 17 above, and further in view of Kazmi et al. (US 2018/0212746).
Regarding claims 19 and 20, Noh et al. in view of Edge et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Kazmi et al.: wherein configuring the first/second positioning frequency layer for full/half duplex operation comprises configuring a slot class field to indicated full/half duplex operation (Kazmi et al., Paragraph 0123, base station indicates which resources are to be used for FD operation and which resources are to be used HD operation, the resources including time slots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noh et al. in view of Edge et al. with the teachings of Kazmi et al. in order to determine a mode of operation for a terminal (Kazmi et al., Abstract and paragraph 0123).

Regarding claims 22-28 and 43, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 1-7 above. The prior art additionally discloses an apparatus (Askar et al., Figure 3a UE 202) for wireless communication, comprising a memory (Askar et al., Figure 26 memories 356, 358), at least one transceiver (Askar et al., Figure 26 I/F 360), and at least one processor communicative coupled to the memory and the at least one transceiver, wherein the at least one transceiver is configured to perform the functional limitations (Askar et al., Figure 26 processor 352 coupled to memories 356, 358 and transceiver 360).

Regarding claims 29-37 and 44, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 8-16 above. The prior art additionally discloses an apparatus (Askar et al., Figure 3a UE 202) for wireless communication, comprising a memory (Askar et al., Figure 26 memories 356, 358), at least one transceiver (Askar et al., Figure 26 I/F 360), and at least one processor communicative coupled to the memory and the at least one transceiver, wherein the at least one transceiver is configured to perform the functional limitations (Askar et al., Figure 26 processor 352 coupled to memories 356, 358 and transceiver 360).

Regarding claims 38-42 and 45, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 17-21 above. The prior art additionally discloses an apparatus (Noh et al., Figure 23 BS 110) for wireless communication, comprising a memory (Noh et al., Figure 23 memory 114), at least one transceiver (Noh et al., Figure 23 RF unit 116), at least processor communicatively coupled to the at least one transceiver and the memory and configured to perform the functional limitations (Noh et al., Figure 23 and paragraph 0139, processor 112 with RF unit 116 and memory 114).

Regarding claim 46, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claim 1 above. The prior art additionally discloses a non-transitory processor-readable storage medium comprising processor readable instructions to cause one or more processor in a UE to communicate wirelessly comprising code for performing functional limitations (Askar et al., Page 54 line 29-page 55 line 5).

Regarding claim 47, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claim 8 above. The prior art additionally discloses a non-transitory processor-readable storage medium comprising processor readable instructions to cause one or more processor in a UE to communicate wirelessly comprising code for performing functional limitations (Askar et al., Page 54 line 29-page 55 line 5).

Regarding claim 48, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claim 17 above. The prior art additionally discloses a non-transitory processor-readable storage medium comprising processor readable instructions to cause one or more processor in a UE to communicate wirelessly comprising code for performing functional limitations (Noh et al., Paragraph 0139).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
August 24, 2022